DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3–7 are allowable over Arai et al., US 5,755,844 (“Arai”) for the reason stated below:
Regarding Claim 1: 
Arai discloses a filter cartridge (i.e., tubular element 2). Arai Fig. 1, col. 6, ll. 63–65. The filter cartridge 2 comprises a filtration media (i.e., tubular filter 20) and extending between a first end (i.e., the top end of the tubular filter 20) and a second end (i.e., the bottom end of tubular filter 20). Id. at Fig. 1, col. 6, ll. 63–65. 
Arai discloses that the filter cartridge 2 comprises an open end cap (i.e., first enforcement end plate 22) coupled to the filtration media 20 at the first end. Id. at Fig. 1, col. 6, ll. 63–65. The open end cap 22 has an end defining an inwardly directed radial surface (i.e., tubular inner peripheral surface 221). Id. at Fig. 3, col. 7, ll. 8–17. 
Arai discloses that the filter cartridge 2 comprises a seal structure including a seal member (i.e., gasket 4A). Id. The seal structure including a seal member 4A is attached to the open end cap 22. Id. at Fig. 3.

    PNG
    media_image1.png
    852
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    725
    media_image2.png
    Greyscale

However, Arai does not disclose that the an outwardly directed sealing surface is spaced radially inward from the open end cap inwardly directed radial surface such that an annulus fully separates the seal member outwardly directed radial sealing surface from the open end cap inwardly directed radial surface. 
Claims 3–7 are allowable as they depend on claim 1. 
Additionally, claims 1 and 3–7 are allowable over allowable over Kawabe et al., US 2014/0230387 A1 (“Kawabe”). 
Regarding Claim 1:
Kawabe discloses a filter cartridge (i.e., air filter assembly 100). Kawabe Fig. 3, [0029]. The filter cartridge 100 comprises a filtration media (i.e., filter media 202) defining an interior area (i.e., interior volume 210) and extending between a first end (i.e., first end 106) and a second end (i.e., second end 108). Id. at Fig. 3, [0032], [0036] and [0038]. The filter cartridge 100 comprises an open end cap (i.e., open end cap 204) coupled to the filtration media 202 at the first end 106. Id. at Fig. 6, [0034]. The open end cap 204 has an end defining an inwardly directed radial surface (i.e., seal surface 208). Id. at annotated Fig. 6, [0042]. The filter cartridge 100 comprises a seal structure (i.e., sealing structure 258). Id. at Fig. 6, [0037]. 
    PNG
    media_image3.png
    864
    788
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    861
    788
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    544
    788
    media_image5.png
    Greyscale

However, Kawabi does not disclose that the an outwardly directed sealing surface of 258 is spaced radially inward from the open end cap inwardly directed radial surface 208 such that an annulus fully separates the seal member outwardly directed radial sealing surface from the open end cap inwardly directed radial surface. 
 Claims 3–7 are allowable as they depend on claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                      

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776